 



Exhibit 10.2
Colonial Properties Trust
Summary of 2007 Incentive Plan
     On January 26, 2007, the Executive Compensation Committee of the Board of
Trustees (the “Committee”) adopted its annual incentive plan for 2007 and set
specific performance goals and business criteria for the award of 2007 bonus
payments to the Company’s named executive officers under the plan. Such bonuses
are expected be paid in the first quarter of 2008. The performance goals and
business criteria for 2007 are based on the following:
     Criteria for Chief Executive Officer and President/Chief Financial Officer:

  •   Achievement of total shareholder return (with separate one year and three
year measurement periods) as compared to an index of comparable REITs;     •  
Achievement of multifamily division same store net operating income as compared
to an index of comparable REITs; and     •   Achievement of the Company’s
combined divisional operating plan for 2007.

     Criteria for Executive Vice President — Multifamily Division:

  •   Achievement of total shareholder return (with separate one year and three
year measurement periods) as compared to an index of comparable REITs;     •  
Achievement of multifamily division same store net operating income as compared
to an index of comparable REITs; and     •   Achievement of the Company’s
multifamily division operating plan for 2007.

     Criteria for Executive Vice President — Mixed Use Division:

  •   Achievement of total shareholder return (with separate one year and three
year measurement periods) as compared to an index of comparable REITs; and     •
  Achievement of a land sales plan for 2007.

     The Committee’s determinations regarding 2007 annual incentive plan
criteria take into account anticipated impacts on the business from the
previously announced proposed strategic plan to reposition the Company’s
operating portfolio to focus on multifamily in 2007.
     The amounts actually payable to the named executive officers are determined
based on whether the executive’s performance meets the “threshold,” “median,”
“target” or “maximum” level for each performance indicator. For each performance
indicator except the achievement of division operating plans and the achievement
of the land sales plan, the “threshold” level is the 25th percentile, the
“median” level is the 50th percentile, the “target” level is the 75th percentile
and the “maximum” level is the 90th percentile. For the achievement of division
operating plans and land sales, the projected “threshold” level is -1%, the
projected “median” level is the planned net operating income/land sales, the
projected “target” level is +2% and the projected “maximum” level is +10%.
     The “threshold” level is the minimum level of performance that will give
rise to an annual incentive, which pays at a maximum of 1% of the base salary.
The “median” level pays at the maximum of 125% of the base salary, “target”
performance, which is the upper quartile expected level, pays at a maximum of
200% of the base salary, and “maximum” level, which refers to superior
performance, pays at a maximum of 250% of the base salary. The performance
payout thresholds were set as follows (as a percentage of 2007 base salary): for
the Chief Executive Officer, and the President and Chief Financial Officer, the
“threshold” level pays at a maximum of 1% of base salary, the “median” level
pays at a maximum of 125% of base salary, the “target” level pays at a maximum
of 200% of base salary, and the “maximum” level pays at a maximum of 250% of
base salary; and for the Executive Vice President — Multifamily Division, and
the Executive Vice President — Mixed Use Division, the “threshold” level pays at
a maximum of 1% of base salary, the “median” level pays at a maximum of 10% of
base salary, the “target” level pays at a maximum of 100% of base salary, and
the “maximum” level pays at a maximum of 125% of base salary.

43